I concur in the final decision and the outcome of the case. I would, however, reverse and remand only because the prosecutor committed prosecutorial misconduct in closing argument by suggesting defendant and defense counsel contrived the defense by expressing his opinion as to the credibility of the state's witness Knox and of defendant.
                                Appendix I
"The defendant was denied due process of law when the court improper [sic] defined and expanded upon the definition of cause and causation in this case."
                                   II
"The defendant was denied due process of law when the court proceeded to constructively amend the statute by expanding upon the definition of cause and causation."
                                   III
"The defendant was denied due process of law when the court refused to instruct the jury upon the lesser included offense of negligent homicide."
                                   IV
"The defendant was denied a fair trial by reason of an instruction by the court which allowed the jury to make an inference on an inference."
                                    V
"The defendant was denied a fair trial when the court admitted into evidence photographs of the decedent taken after therapy [sic] by the coroner's office which were both gruesome, repulsive and repetitive."
                                   VI
"The court committed prejudicial error and denied the defendant a fair trial when it admitted Exhibit 8 into the evidence."
                                   VII
"The defendant was denied due process of law when the court permitted the coroner to testify as to the mode and manner of death." *Page 213
                                  VIII
"The defendant was denied a fair trial by reason of the outburst by the motion [sic, mother] of the decedent during the course of the trial [when she] called the defendant a liar."
                                   IX
"The defendant was denied a fair trial when he was improperly cross-examined in a demeaning and humiliating manner by the prosecuting attorney."
                                    X
"The defendant was denied a fair trial and due process of law by reason of the improper argument by the prosecuting attorney in closing arguments."
                                   XI
"The defendant was denied due process of law when the court overruled a motion for judgment of acquittal."